Citation Nr: 1544338	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  10-32 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  

2.  Entitlement to a disability rating in excess of 10 percent prior to May 23, 2014, and in excess of 40 percent thereafter for peripheral neuropathy of the right lower extremity.  

3.  Entitlement to a disability rating in excess of 10 percent prior to May 23, 2014, and in excess of 40 percent thereafter for peripheral neuropathy of the left lower extremity.  

4.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type 2.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1968 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

In a February 2014 action, the Board denied service connection for hypertension, to include as secondary to diabetes mellitus.  The issues of increased ratings for diabetes and peripheral neuropathy of the lower extremities were remanded for additional development.  

The Veteran appealed the denial of service connection for hypertension to the U.S. Court of Appeals for Veterans Claims (Court).  In an October 2014 order, the Court granted a Joint Motion for Remand (Joint Motion) which vacated the Board's February 2014 denial and returned that issue to the Board for further development and adjudication.  This issue was subsequently remanded by the Board in January 2015.  

For all issues on appeal, the Board finds the required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  



FINDINGS OF FACT

1.  Hypertension did not manifest during service or to a compensable degree within a year thereafter, has not been continuous since service separation, was not caused by any in-service disease, injury, or event during service, and is not due to or aggravated by a service-connected disability.  

2.  For the period prior to May 23, 2014, the Veteran's peripheral neuropathy of the right lower extremity has resulted in no more than mild incomplete paralysis of the sciatic nerve, without loss of muscle strength or range of motion.  

3.  For the period prior to May 23, 2014, the Veteran's peripheral neuropathy of the left lower extremity has resulted in no more than mild incomplete paralysis of the sciatic nerve, without loss of muscle strength or range of motion.  

4.  For the period commencing May 23, 2014, the Veteran's peripheral neuropathy of the right lower extremity has resulted in no more than moderately severe incomplete paralysis of the sciatic nerve characterized by increased pain and decreased sensation and reflexes, but without muscle atrophy or loss of muscle strength or range of motion.  

5.  For the period commencing May 23, 2014, the Veteran's peripheral neuropathy of the left lower extremity has resulted in no more than moderately severe incomplete paralysis of the sciatic nerve characterized by increased pain and decreased sensation and reflexes, but without muscle atrophy or loss of muscle strength or range of motion.  

6.  The Veteran's diabetes does not require a regulation of activities or result in episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  




CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).  

2.  The criteria for the award of a disability rating in excess of 10 percent prior to May 23, 2014, and in excess of 40 percent thereafter for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102. 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).  

3.  The criteria for the award of a disability rating in excess of 10 percent prior to May 23, 2014, and in excess of 40 percent thereafter for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102. 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).  

4.  The criteria for the award of a disability rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102. 3.159, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice to him in the form of September 2009 and November 2009 letters which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, because this appeal arises in part from the Veteran's timely disagreement with the disability ratings assigned following grants of service connection, no additional notice is required regarding this downstream element of a service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of an initial rating that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  The Veteran was afforded several VA medical examinations for the disabilities on appeal, most recently in May 2014.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Board notes that not all records have been received from Dr. C. L. at the Family Medical Clinic of Mesquite, a private medical facility.  In an October 2009 reply statement to VA, this facility advised VA that they had over 30 years' worth of treatment records for the Veteran, and could not send all the requested records due to their volume.  Rather, records were forwarded to VA for the period from 2007 to 2009.  In a November 2009 letter from VA and the January 2015 remand the Veteran was notified by VA of this response from the private clinic and the records received from Dr. L.  To date, the Veteran has not attempted to obtain and submit such evidence himself.  As VA has both attempted to obtain this private medical evidence and notify the Veteran of the evidence received thus far as well as the evidence which remains outstanding, the Board finds no further efforts are required by VA.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Service Connection

The Veteran seeks service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  He contends this disability either began during service, or as the result of a service-connected disability, and service connection for hypertension is thus warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  Finally, service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  

The Veteran's service records also confirm his service in Vietnam.  According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  Service in Vietnam includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313(a).  

If the Veteran was exposed to an herbicide agent during service, certain enumerated diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Hypertension is not among these enumerated disorders, however.  The availability of presumptive service connection for a disability based on exposure to herbicides does not, however, preclude a Veteran from establishing service connection for a non-enumerated disease with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  

Considering first the service treatment records, these records are negative for any diagnosis of or treatment for hypertension or high blood pressure readings.  On the September 1969 service separation examination, the Veteran's blood pressure was 130/80, and hypertension was not noted.  On a concurrent report of medical history, the Veteran denied any history of high blood pressure readings.  Thus, blood pressure readings during service and at service separation do not meet VA's definition of hypertension, and a diagnosis of hypertension was not provided by any medical examiner at that time.  

The Board finds that hypertension did not manifest to a compensable (10 percent) degree within a year of service separation.  On VA examination in January 2010, the Veteran reported hypertension was first diagnosed in approximately 1971-72, more than a year after service separation.  Neither VA nor private treatment records have been submitted to confirm this report.  Private treatment records dated in 2000 confirm a diagnosis of and medication use for hypertension, however.  Thus, the Board concludes the Veteran's hypertension did not manifest to a compensable degree within a year of service separation, as the Veteran's own admission and the records obtained to date both suggest against such a conclusion.  

Likewise, the competent evidence of record is against a finding that the Veteran's hypertension is caused or aggravated by a service-connected disability.  

Upon receipt of his claim, the Veteran was afforded a January 2010 VA examination.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran stated that he was diagnosed with diabetes mellitus in 2000 and with hypertension in 1971 or 1972, from which time he had been treated with medication.  The examiner indicated that the Veteran's current blood pressure on examination was well controlled, despite the Veteran failing to take his prescribed medication that morning.  The examiner diagnosed essential hypertension and opined that it was less likely than not related to diabetes.  The examiner explained that the Veteran's hypertension had preceded the diagnosis of diabetes by several years and that essential hypertension was not caused by diabetes.  

Further VA opinions were obtained in November 2012 and January 2013.  On each occasion, VA examiners opined that the Veteran's hypertension was neither caused nor aggravated by his service-connected disabilities, to include diabetes mellitus and renal dysfunction or kidney disease.  

Pursuant to the Court's remand action, another VA medical opinion was obtained in April 2015.  The examiner reviewed the claims file, and also noted the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange Update 2010, which concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Institute of Medicine of the National Academies, Veterans and Agent Orange Update 2010 694 (2011) available at http //www.lona.edu/reports/2011/veterans-and-agent-orangeupdate2010 aspx.  After reviewing the evidence of record, the examiner offered several opinions.  

First, the examiner concluded the Veteran's hypertension did not manifest during service or within a year thereafter, as the service treatment records were negative for any diagnosis of hypertension or elevated blood pressure readings.  Moreover, the examiner could find no evidence to support a diagnosis of hypertension within a year of service separation, as no such medical evidence was of record, and the Veteran himself stated he was first diagnosed in 1971-72, more than a year after service separation.  

Regarding any possible nexus between hypertension and herbicide exposure, the examiner noted that while the NAS report concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension, this level of association "does not exclude chance, bias, and confounding factors that could affect outcomes and therefore falls below generally accepted medical standards of clinical evaluation and practice."  Thus, it was less likely than not the Veteran's hypertension was related to his confirmed Agent Orange exposure, according to the examiner.  

Finally, regarding any possible nexus between the Veteran's service-connected diabetes and renal dysfunction and the claimed hypertension, the examiner also concluded it was less likely than not the hypertension was either caused or aggravated by a service-connected disability.  The examiner noted that the diagnosis of hypertension preceded the diagnosis of diabetes by many years.  Moreover, according to the examiner, current medical knowledge suggests that diabetes contributes to the development of hypertension primarily through its direct damage to the kidneys.  In the present case, the Veteran's kidney function was normal with the most recent creatinine and other clinical findings within normal limits, suggesting an absence of significant or persistent renal involvement.  Thus, the examiner concluded a service-connected disability neither caused nor aggravated the Veteran's hypertension.  

Thus, based on the above, the Board finds the preponderance of the evidence to be against the conclusion the Veteran's hypertension began during service, or otherwise had its onset therein, or within a year of service separation.  The Board also finds the preponderance of the evidence to be against a finding that hypertension was either caused or aggravated by a service-connected disability, to include diabetes and/or renal dysfunction.  The competent evidence of record suggests against such a nexus, and the Veteran has submitted no competent evidence in support of this contention.  

The Veteran has himself asserted that his hypertension began in service, or as secondary to his diabetes or renal dysfunction.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau, 492 F.3d at 1372; see also Buchanan, 451 F.3d at 1331.  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons, 23 Vet. App. at 6 ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert, 21 Vet. App. at 462 (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Lay testimony on the etiology of a current diagnosis of hypertension is not competent in the present case, because the Veteran is not competent to state that hypertension has resulted from herbicide exposure or as secondary to a service-connected disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  An opinion of etiology would require knowledge of the complexities of the cardiovascular system and the various causes of hypertension, knowledge that the Veteran is not shown to possess.  The Veteran has also not alleged that he was told of such a nexus by a competent expert, and such assertions have not subsequently been verified by such an expert.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for hypertension, including as a presumptive disease, as due to an in-service disease or injury, or as secondary to service-connected diabetes or renal dysfunction, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

III.  Increased ratings

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

a. Peripheral neuropathy of the lower extremities

The Veteran seeks separate disability ratings in excess of 10 percent for the period from August 18, 2009, to May 23, 2014, and in excess of 40 percent thereafter for peripheral neuropathy of the right and left lower extremity.  

These disabilities are individually rated under Diagnostic Code 8520, which provides a disability rating based on paralysis of the sciatic nerve.  Under this code, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is warranted for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  An 80 percent rating is warranted for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Considering first the period prior to May 23, 2014, a May 2008 electromyelogram report concluded that the study did not show evidence of neuropathy, myopathy, or acute or chronic denervation.  A VA neurological examination was afforded the Veteran in January 2010.  He reported tingling and numbness of the feet bilaterally, with occasional shooting pain, since 2008.  No other precipitating or aggravating factors were noted.  On objective examination of the lower extremities, muscle strength was 5/5 and deep tendon reflexes were 1+ bilaterally.  Some impaired vibratory and pinprick sensation responses were observed in the lower extremities.  Peripheral neuropathy of the bilateral lower extremities was confirmed.  No other neurological or musculoskeletal impairment was noted.  

The Veteran was next afforded a VA examination in November 2012.  He reported bilateral tingling of the feet, especially at night.  Mild numbness, paresthesias, and/or dysesthesias were noted.  On objective evaluation, range of motion was full and muscle strength was normal at both the knees and ankles bilaterally.  Deep tendon reflexes were 1+ at the knees and ankles, with the exception of the right knee, which was 0.  Light touch and vibration sensation was intact bilaterally.  No muscle atrophy was present.  The final impression was of mild peripheral neuropathy of the lower extremities.  

Based on the VA examination results and the private and VA medical treatment records, which reflect similar findings, the Board concludes a disability rating in excess of 10 percent for each lower extremity is not warranted prior to May 23, 2014.  As discussed above, the Veteran's bilateral peripheral neuropathy resulted in only mild decreases in some reflexes and sensation response, without any paralysis, complete or incomplete, or loss of strength or range of motion of either lower extremity.  Moreover, for the period in question, the Veteran's impairment has been characterized as mild by the November 2012 VA examiner.  Thus, the Board finds that for the entirety of the appeals period prior to May 23, 2014, disability ratings in excess of 10 percent for peripheral neuropathy of each lower extremity are not warranted.  

Considering next the period commencing May 23, 2014, the Veteran has been awarded individual 40 percent disability ratings for his peripheral neuropathy of the lower extremities.  This award was based on the results of a May 2014 VA examination.  Based on the results of the same examination, however, as well as the remainder of the record for the time period in question, the Board concludes disability ratings in excess of 40 percent for peripheral neuropathy of each lower extremity are not warranted.  The preponderance of the evidence is against a finding of severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy, as would warrant the next higher evaluation of 60 percent.  

On objective medical examination in May 2014, the Veteran reported severe lower extremity pain on the left, but none on the right.  Severe numbness, paresthesias, and/or dysesthesias were also reported bilaterally.  On physical evaluation, however, muscle strength was 5/5 for the knees and ankles bilaterally, and no muscle atrophy was present.  Deep tendon reflexes were absent bilaterally at both the knees and ankles.  Sensation was normal at the thighs and knees, but decreased at the feet and toes.  The Veteran, according to the examiner, displayed moderate incomplete paralysis of the sciatic nerves bilaterally, but the remainder of the nerves of the lower extremities were essentially within normal limits.  Based on these findings, the Board concludes that separate disability ratings in excess of 40 percent for peripheral neuropathy of the lower extremities are not warranted at any time after May 23, 2014.  Entitlement to an extraschedular rating will be considered below.  

In sum, the Board finds that a preponderance of the evidence is against disability ratings in excess of 10 percent prior to May 23, 2014, and in excess of 40 percent thereafter, for peripheral neuropathy of the right and left lower extremities.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. Diabetes

The Veteran seeks a disability rating in excess of 20 percent for diabetes mellitus, type 2.  He asserts this service-connected disability has increased in severity, warranting a higher evaluation.  

Diabetes mellitus is evaluated under Diagnostic Code 7913, which awards an evaluation of 20 percent for diabetes requiring insulin and a restricted diet, or; oral hypoglycemic agent and a restricted diet.  Diabetes controlled through insulin, restricted diet, and regulation of activities warrants an evaluation of 40 percent.  An evaluation of 60 percent is warranted for diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  An evaluation of 100 percent is warranted for diabetes that requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating. See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component. Id.  

According to a January 2010 VA examination report, the Veteran has not required hospitalization for ketoacidosis or hypoglycemic reactions, and experienced no visual difficulties related to his diabetes.  He does, however, require a restricted diet.  No restriction of activities was noted by the examiner.  The Veteran visited his diabetic care provider approximately every three months, and used insulin on a daily basis.  

Likewise, November 2012 and May 2014 VA examination reports were negative for the need for regulation of activities, episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization, or weekly visits to diabetic care providers.  His diabetes was also not noted to result in any loss of strength or weight, and he was without diabetic retinopathy.  

Private and VA medical records reflect continued treatment for diabetes, but fail to note any requirement that the Veteran restrict his activities as part of this treatment.  

Overall, after consideration of the totality of the record, the Board finds the preponderance of the evidence to be against the award of a disability rating in excess of 20 percent at any time during the pendency of the appeal.  None of the records reflect the Veteran had to regulate his activities due to diabetes.  See Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007) (medical evidence of record must support finding that a veteran was instructed not to engage in strenuous recreational and occupational activities).  In fact, all three VA examinations indicated that the Veteran did not require regulation of activities as part of the medical management of diabetes.  Accordingly, an increased evaluation is denied.  Entitlement to an extraschedular evaluation will be considered below.  

Regarding other diabetes-related complications, the Veteran has already been granted separate disability ratings for peripheral neuropathy of the upper and lower extremities, and special monthly compensation for loss of use of a creative organ due to erectile dysfunction.  On multiple VA examinations, he has been found to be without diabetic retinopathy; thus, a separate compensable rating based on diabetic retinopathy is not warranted at the present time.  

In sum, the Board finds that a preponderance of the evidence is against a rating in excess of 20 percent for diabetes mellitus, or separate compensable schedular evaluations for retinopathy.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

c. Extraschedular consideration

The Board has also considered extraschedular evaluations.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The symptomatology and impairment caused by the Veteran's diabetes and peripheral neuropathy are contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of the symptoms claimed by the Veteran and clinical findings and other evidence of record.  In the present case, the Veteran has reported such primary symptoms as pain and numbness of the lower extremities and the need for daily insulin injections, and the applicable rating criteria specifically address such contentions.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disabilities on appeal, and referral for consideration of an extraschedular evaluation is not warranted.  

Moreover, a 100 percent combined schedular rating has been in effect in the present case since August 18, 2009, the date of receipt of the Veteran's initial claim.  The evidence of record also has not suggested any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Thus, extraschedular evaluations are not warranted at the present time.  


ORDER

Service connection for hypertension, to include as secondary to a service-connected disability, is denied.  

A disability rating in excess of 10 percent prior to May 23, 2014, and in excess of 40 percent thereafter for peripheral neuropathy of the right lower extremity is denied.  

A disability rating in excess of 10 percent prior to May 23, 2014, and in excess of 40 percent thereafter for peripheral neuropathy of the left lower extremity is denied.  

A disability rating in excess of 20 percent for diabetes mellitus is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


